DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, 15-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Clark in view of Willis disclose a system comprising: an in-ear listening device housing adapted for positioning in or adjacent to an ear canal of a user; wireless components disposed within the in-ear listening device housing, the wireless components configured to receive a wireless signal from a host device; and in-ear detection components configured to: detect a rate of change of a signal strength of the wireless signal, the detected rate of change associated with an insertion of the in-ear listening device housing into the user's ear or a removal of the in-ear listening device housing from the user's ear, but do not expressly disclose and determine a proximity of the in-ear listening device housing to the ear of the user based on the detected rate of change of the signal strength, the determined proximity representing one of an in-ear state or an open-air state.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “and determine a proximity of the in-ear listening device housing to the ear of the user based on the detected rate of change of the signal strength, the determined proximity representing one of an in-ear state or an open-air state”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651